                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JEREMIAH Y. NATION,

                   Petitioner,                           8:21CV57

      vs.
                                                          ORDER
SCOTT FRAKES,

                   Respondent.


     IT IS ORDERED that Respondent shall file his reply to Petitioner’s Motion
for Additional State Court Records (Filing 15) on or before June 8, 2021.
Respondent may attach additional records to his response if he deems appropriate.

      Dated this 25th day of May, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
